IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 13, 2008
                                     No. 07-60104
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JAMES NICHOLSON

                                                  Plaintiff-Appellant

v.

CHRISTOPHER EPPS; LINDA HOLMAN; CORRECTIONAL MEDICAL
SERVICES; DR JOHN BEARRY; DR KENTRELL LIDDELL

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:04-CV-560


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant James Nicholson, Mississippi prisoner # 36620, appeals
the dismissal of his 42 U.S.C. § 1983 complaint as frivolous. The magistrate
judge who presided with the consent of the parties concluded that Nicholson’s
allegations failed to state a claim on which relief could be granted. This ruling
is not addressed by Nicholson on appeal so that issue is deemed to be abandoned.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60104

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Even
though we liberally construe the pleading of pro se litigants, they still must
identify errors and brief the relevant issues, which Nicholson has failed to do.
See Yohey, 985 F.2d at 224-25. Accordingly, we dismiss Nicholson’s appeal as
frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R.
42.2.
        The dismissal of Nicholson’s complaint and the dismissal of this appeal
count as separate strikes for purposes of 28 U.S.C. § 1915(g). We caution
Nicholson that if he accumulates one more such strike, he will not be entitled to
proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury.
APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       2